DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/034965, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular Claims 23, 29, 30, 31, and 37 are not supported by the originally filed specification and will get the earliest effective filing date of the instant application.

Specification
The disclosure is objected to because of the following informalities: The specification should be updated to reflect the granting of the parent application 15/034965 to US Patent No. 10,596,187.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 26, and 29-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations in new Claims 23, 31, 38, 39 of a “fermentable acetylated type IV resistant starch” and such a starch “present in an amount of at least 70% by weight” do not appear to be supported by the originally filed specification. New Claims 26 and 34 do not appear to be supported by Applicant’s originally filed specification as the claims recite that the food item has an amylose content of at least 50% w/w. However, Paragraph 216 of Applicant’s PG Publication discloses such content in the starch itself, not the food item. Therefore, Claims 26 and 34 will be examined as disclosed in the specification, where the starch has the claimed amylose content. The limitations in new 

Claim Objections
Claims 24, 25, 32, and 33 are objected to because of the following informalities:  New Claims 24, 25, 32, and 33 recite a starch having a particular “acetyl value”. It would appear that the specification does not disclose an “acetyl value” and instead discloses that the starch is acetylated to a particular substitution value and the claims should be so amended for clarification purposes. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 26, 28, and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Woo et al. (USPA 2008/0233260), made of record by Applicant.
Regarding new Claims 22, 23, 28, and 29, Woo teaches a food item comprising a resistant starch and a hydrocolloid, where the resistant starch is selected from the claimed group, as Woo teaches resistant starches such as RS4 chemically modified and acetylated resistant starch (Paragraphs 36-38), which reads on the claimed Type IV resistant starch. The RS4 acetylated resistant starch would also be reasonably expected to be fermentable by virtue of the acetylation and resistant nature of the starch. Woo teaches foods comprising the disclosed starches, including refrigerated or frozen foods such as puddings and ice creams and cereal grain-containing foods such as baked or fried wheat-based products such as cookies, and dog treats made by extrusion or injection molding techniques, which read on a tablet (Paragraph 50 and Examples 4 and 5C). Since Woo teaches using high-amylose starches for the resistant starch (Paragraph 36), where the high amylose starches have at least 40% by weight amylose and Woo teaches RS4 chemically modified and acetylated starches, Woo is deemed to teach the starch has an amylose content of at least 50% w/w, which is seen to meet the limitations of new Claim 26. The limitation of the starch being optionally present in an amount of at least 70% by weight is optional and therefore not limiting in Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 23-25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (USPA 2008/0233260) in view of Topping et al. (2008), and as evidenced by Clarke et al. (2011), all made of record by Applicant.
Regarding amended Claims 23-25 and 31-33, Woo is relied upon as above and teaches the claimed food item and method comprising RS4 chemically modified and acetylated starch, but does not specifically teach the starch has the claimed acetyl values. Woo teaches resistant starch products having significantly enhanced functional properties making them highly suitable for use in food systems (Paragraph 17) and teaches the products disclosed show enhanced nutritional values and dietary fiber contents (Paragraph 20). Additionally in the alternative where Woo does not teach fermentable acetylated type IV resistant starch, Topping (2008) teaches of resistant starches as a vehicle for delivering health benefits to the human large bowel and teaches that three principle short chain fatty acids (SCFA) found in adults (including acetate) have a number of general effects in the colonic lumen including lowering pH which is thought to control the overgrowth of potentially pathogenic bacteria and lower the risk of infectious diarrhea and that RS as high amylose maize starch has been successfully used to treat cholera (Page 105, Column 1, Paragraph 1). Topping teaches that acylated starches fall into the RS type IV category and are potential vehicles to deliver SCFA to the large bowel, and that acylated starches have been found to deliver SCFA to the large bowel of rats. Topping does teach that the degree of acylation needed for SCFA delivery is rather higher (around 20%) than that used currently 
While Topping may indicate that higher levels of substitution may provide a higher level of SCFA delivered to the bowel, since Topping indicated that around 2% acetyl substituted resistant starch, which is seen to render obvious to one of ordinary skill in the art before the effective filing date of the invention a claimed substitution value of up to and including 2.5%, is commercially available in the food industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have started with a high amylose resistant starch having at least 70% amylose and with an acetyl substitution of around 2% to see if it provided any functional and nutritional benefits for SCFA delivery to the large bowel as it is already currently used in ingredient manufacture, as the prior art of Woo is directed to producing resistant starches for use in food products having enhanced functional and nutritional benefits.
Claims 27, 30, 31, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (USPA 2008/0233260), made of record by Applicant.
Regarding New Claim 27, Woo is relied upon as above and teaches the claimed food item comprising the claimed resistant starch and claimed method. Woo teaches in an example of an ice cream comprising the resistant starch/hydrocolloid mix in an amount of 3.23% (Example 5A and Table 10). Therefore, for 100g of the ice cream, there would be 3.23g of the resistant starch/hydrocolloid composition. Woo teaches that the resistant starch/hydrocolloid composition comprises 90-99% by weight resistant starch with 1-10% by weight hydrocolloid (Paragraph 47). Therefore, where 90% of resistant starch was used in the resistant starch/hydrocolloid mixture, this would result in 2.9g of resistant starch in the ice cream, which is within the claimed range. Therefore, Applicant’s claimed amount of resistant starch in the food product would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding new Claims 30, 31, 34-37, Woo is taken as cited above in the rejection of Claims 22, 26-29, and teaches a food item comprising a RS4 resistant starch including an acetylated resistant starch, which would also be reasonably expected to be fermentable by virtue of the acetylation and resistant nature of the starch, and teaches the method step of providing a food item comprising a resistant starch selected from one of the claimed starches, as set forth above (Example 5A and Table 10, for example). Woo is deemed to teach the claimed method of rehydrating an individual or retaining hydration by virtue of teaching the single method step recited. Regarding the limitation of “wherein the food item is formulated for the individual to consume before, during or after the individual engages in physical activity, this is not .

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (2006) in view of Topping et al. (2008), and Clarke et al. (2011), all previously made of record.
	Regarding new Claims 30-34, Raghupathy teaches a method of rehydrating an individual by providing a food item comprising a resistant starch selected from the claimed group, as Raghupathy teaches adding amylase-resistant starch to standard WHO glucose-ORS (oral rehydration solution) to significant shorten the duration of diarrhea compared with standard treatment (Page 1, Abstract). Therefore, since Raghupathy teaches adding the resistant starch to an oral rehydration solution, the claimed method of rehydrating an individual is seen to be taught. The limitation of the food item being formulated for the individual to consume before, during or after the individual engages in a physical activity is not seen as limiting or is limiting but is met by Raghupathy, as it is submitted that any orally consumed food would be capable of being consumed at any given time.
Raghupathy also cites studies showing the use of dietary substances such as HAMS (High Amylose Modified Starch) that are potentially fermented to short chain fatty acids (SCFAs) in the treatment of acute non-cholera diarrhea in children (Page 363, 
	Raghupathy therefore teaches adding a fermentable amylase-resistant starch to an oral rehydration composition but does not specifically teach of the specifics of the HAMS, where the amylase resistant starch has an acetyl value as claimed or is a fermentable acetylated type IV resistant starch, or where the starch has an amylose content of at least 50% w/w. 
Topping (2008) teaches of resistant starches as a vehicle for delivering health
benefits to the human large bowel and teaches that three principle short chain fatty
acids (SCFA) found in adults (including acetate) have a number of general effects in the
colonic lumen including lowering pH which is thought to control the overgrowth of
potentially pathogenic bacteria and lower the risk of infectious diarrhea and that RS as
high amylose maize starch has been successfully used to treat cholera (Page 105,
Column 1, Paragraph 1). Topping teaches that acylated starches fall into the RS type IV
category and are potential vehicles to deliver SCFA to the large bowel, and that
acylated starches have been found to deliver SCFA to the large bowel of rats. Topping
does teach that the degree of acylation needed for SCFA delivery is rather higher
(around 20%) than that used currently (around 2%) by the food industry for ingredient
manufacture. Topping also teaches that HAMS (high amylose maize starches contain more than or equal to 70% amylose (Page 107, Column 1, Paragraph 1). Therefore, the HAMS taught by Raghupathy is seen to have more than 70% amylose as claimed. Topping also teaches that acylated starches have an additional advantage
in their capacity to deliver SCFA survives the cooking conditions that are used in food

starches in humans (Page 107, Column 2, Paragraph 1). Therefore, in light of the teaching of Topping, it is understood that acetylated starches provide some benefits in providing SCFA to the large bowel which are seen to have a variety of health benefits. 
While Topping may indicate that higher levels of substitution may provide a higher level of SCFA delivered to the bowel, since Topping indicated that around 2% acetyl substituted resistant starch, which is seen to render obvious to one of ordinary skill in the art before the effective filing date of the invention a claimed substitution value of up to and including 2.5%, is commercially available in the food industry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have started with a HAMS having at least 70% amylose and with an acetyl substitution of around 2% to see if it provided any benefits for SCFA delivery to the large bowel as it is already currently used in ingredient manufacture. It is noted by the Examiner that Applicant’s disclosure disclosed that “HAMS, and the acetylated HAMS were beneficial in the treatment of diarrhea. The overall differences were not found to be statistically significant.” It is noted that the above disclosure indicated that acetylated HAMS having substitution of 2.5% and 6% were studied along with the HAMS. Therefore, it appears from Applicant’s disclosure that the percentage of substitution (2.5% versus 6% acetylated substituted in the high amylose maize starch) did not appear to show any significant differences in providing assistance with diarrhea (Paragraphs 1139-1148 of Applicant’s PG Publication). Therefore, there does not appear to be an element of criticality associated with the particular acetylated 
Raghupathy in view of Topping do not specifically teach the composition comprises a fermentable acetylated “type IV” resistant starch that is acetylated. 
Clarke et al. teaches that acetylated high amylose maize starch was found to
improve the efficacy of oral rehydration solutions in a rat model of cholera (see Abstract
provided by Applicant), and that resistant starch incorporated into oral rehydration
solutions reduced faecal fluid loss and shortens the duration of acute infectious
diarrhea, possibly due to fermentative production of short chain fatty acids from
resistant starch in the colon and that acetylated starches can deliver specific short
chain fatty acids rapidly to the colon of humans and may have potential as an additive to
oral rehydration solution for treatments of acute diarrhea (see Abstract). Clarke teaches
that starches acylated with acetate improve water and electrolyte absorption compared
to non-acylated starches and that the study supports the case for clinical evaluation of
acetylated high amylose maize starch as an additive for oral rehydration solutions for
the treatment of acute infectious diarrhea (see Abstract). In addition, in light of Clarke teaching the fermentative production of short chain fatty acids in the colon by the resistant starch, the acetylated type IV resistant starch taught by Clarke is understood to be fermentable. Therefore, the use of the claimed type IV resistant and acetylated starch would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the above teachings of the prior art in food compositions that are used for improving health and rehydration.
.

Claims 36 and 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (2006) in view of Topping et al. (2008), Clarke et al. (2011), all previously made of record, and Nugent (2005).
Regarding new Claims 36, 38, and 41, Raghupathy in view of Topping and Clarke teach a method of rehydrating comprising adding a resistant starch to a food item. Raghupathy in view of Topping and Clarke do not specifically teach where the item is one of the claimed food items, as Raghupathy in view of Topping and Clarke teaches an oral rehydration solution comprises an HAMS (amylase-resistant starch), water, glucose, a salt composition including sodium, potassium, and chloride ions, and teaches the composition is a suspension (Page 363, Column 2, Paragraph 2), where the sodium and chloride ions read on the salt composition comprising sodium chloride. In light of the teaching of a suspension, the balance of the ingredients in the composition are seen to be present in an amount effective to suspend the starch in the composition. 
Raghupathy in view of Topping and Clarke do not specifically teach where the food item as set forth above is consumed before or after consumption of the above taught oral rehydration composition.

Regarding the limitations of consuming the food item before or after the oral rehydration composition, or where it is consumed before, it is submitted that one of 
Regarding new Claim 39, Raghupathy in view of Topping and Clarke are taken as cited above in the rejection of new Claim 33 for the obviousness of the resistant starch taught by Raghupathy to be the claimed type of starch having the claimed acetyl value.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (2006) in view of Topping et al. (2008), Clarke et al. (2011), all previously made of record, Nugent (2005), and Ombaka et al. (1989).
Regarding new Claim 37, Raghupathy in view of Topping and Clarke are relied upon as above in the rejection of Claim 30. Nugent is taken as cited above in the rejection of new Claim 38 for the obviousness of providing foods such as those claimed comprising resistant starch for methods related to rehydrating an individual. Raghupathy in view of Topping and Clarke do not specifically teach where the food item is a tablet. The limitation of the tablet optionally including at least 90% w/w of resistant starch is optional and therefore not a required limitation.
Ombaka teaches of the known use of oral rehydration compositions in the form of tablets, which offers advantages of stability under environmental exposure and transport . 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (2006) in view of Topping et al. (2008), Clarke et al. (2011), and and Nugent (2005), and further in view of Shimoni (WO2006/016349), previously made of record.
Regarding new Claim 40, Raghupathy in view of Topping, and Nugent are relied upon as above in the rejection of amended Claims 30 and 38 and teach or render obvious the claimed oral rehydration composition and teaches a suspending agent as set forth above, but do not specifically teach where the suspending agent is one of the claimed agents, or is xanthan gum.
Shimoni teaches of improved rehydration compositions useful for treating cholera and associated diarrhea that can be a dry composition or aqueous, therefore, reading on the limitation of the composition for addition to water (Page 3, lines 1-20 and Page 6, lines 1-5), comprising insoluble or poorly soluble polysaccharides that do not dissolve in electrolyte solutions but are suspended in solution, where the polysaccharides can be non-gelatinized starches selected from corn starch, waxy maize starch, rice or wheat starch (Page 4, lines 17-32 and Page 5, lines 5-15), along with a salt composition such as sodium chloride (Page 5, lines 27-30), and thickening agents which can be added to .

Double Patenting
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,596,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the like Claims 1-14 of the earlier patent, the instant claims recite a food item comprising the same type of resistant starch and similar methods of rehydration of individuals comprising providing a food item comprising the same type of resistant starch. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	9/9/2021